Citation Nr: 0302411	
Decision Date: 02/07/03    Archive Date: 02/19/03

DOCKET NO.  02-03 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial compensable rating for 
hemorrhoids.

2.  Entitlement to an initial compensable rating for erectile 
dysfunction.

3.  Entitlement to an initial compensable rating for 
essential tremors.

4.  Entitlement to an initial compensable rating for 
recurrent right rotator cuff tendinopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Anne Howell, Counsel


INTRODUCTION

The veteran served on active duty from May 1980 to December 
2000.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which, among other things, granted entitlement to 
service connection for the disabilities claimed on appeal.  
During the pendency of the appeal, the veteran moved to 
Georgia and jurisdiction over his case was transferred to the 
Atlanta RO.

Thereafter, he disagreed with the disability ratings and a 
statement of the case was issued.  By virtue of his 
disagreement with the original ratings awarded, in assigning 
"an initial rating for a disability following an initial 
award of service connection for that disability," VA must 
consider all of the evidence of record from the time of the 
veteran's application for service connection and determine 
whether there is any basis for "staged" ratings at any 
pertinent time, to include whether current increases are in 
order.  See Fenderson v. West, 12 Vet. App. 119 (1999).  As 
the statement and supplemental statements of the case 
indicate that all pertinent evidence has been considered, the 
Board can proceed with its review without prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

With respect to the claim for a right shoulder disability, 
the Board notes that the RO initially granted entitlement to 
service connection by rating decision dated in November 2000.  
He indicated his disagreement with the rating by 
correspondence dated in January 2001.  As it does not appear 
that a statement of the case has yet been issued, this issue 
will be addressed only in the REMAND portion of this 
decision.  See Manlincon v. West, 12 Vet. App. 238 (1999).  




FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of the claims and has notified him of the 
information and evidence necessary to substantiate his 
claims.

2.  The veteran's hemorrhoids are shown to be moderate.  They 
are not large, thrombolic, irreducible, or showing of 
excessive redundant tissue.

3.  There is no evidence of penile deformity associated with 
the veteran's service-connected erectile dysfunction 
(impotency).

4.  Bilateral tremors are shown of the veteran's hands, 
variously described as "fairly prominent" and 
"significant."  

5.  The tremors have not affected his activities or ability 
to work.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for hemorrhoids 
have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 
1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 
4.114, Diagnostic Code (DC) 7336 (2002).

2.  The criteria for a compensable evaluation for erectile 
dysfunction have not been met.  38 U.S.C.A. § 1155, 5103(a), 
5103A (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.6, 4.7, 4.115a, 4.115b, DC 7522 (2002).

3.  The criteria for a 20 percent rating, but no more, for 
essential tremors of the right hand is warranted.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 1991 & Supp. 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.120, 4.123, 
4.124. 4.124a, DC 8512 (2002).

4.  The criteria for a 20 percent rating, but no more, for 
essential tremors of the left hand is warranted.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.120, 4.123, 4.124. 
4.124a, DC 8512 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The relevant laws and regulations provide that disability 
evaluations are determined by the application of a schedule 
of ratings which is based on average impairment of earning 
capacity.  Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  38 C.F.R. 
§ 4.1 (2002).  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991 & Supp. 2002); 
38 C.F.R. Part 4 (2002).  However, the Board will consider 
only those factors contained wholly in the rating criteria.  
See Massey v. Brown, 7 Vet. App. 204, 208 (1994).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2002).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2002). 

Hemorrhoids

The RO has rated the veteran's hemorrhoid disability under DC 
7336.  Under DC 7336, a noncompensable evaluation is 
warranted for mild or moderate hemorrhoids.  Large or 
thrombotic hemorrhoids, irreducible, with excessive redundant 
tissue, evidencing frequent recurrences warrant a 10 percent 
evaluation.  A 20 percent evaluation is warranted with 
persistent bleeding and with secondary anemia, or with 
fissures.  

In this case, the medical evidence of record does not support 
a compensable evaluation under DC 7336.  Specifically, in the 
most recent VA examination dated in June 2001, the veteran 
denied problems holding his stool and occasional episodes of 
bleeding from the anus.  He was not on any medication for the 
condition.  Physical examination revealed no evidence of 
fissure, fecal leakage, bleeding, or thrombosis.  Palpation 
of the rectal wall was normal.  The examiner noted no 
evidence of malnutrition or anemia.  The final diagnosis was 
hemorrhoids with no change.  A June 2001 addendum noted that 
the veteran's CBC was "normal" with a hematocrit of 4.7 and 
a hemoglobin of 16.1.  Accordingly, the record does not 
support a compensable rating for hemorrhoids as there is no 
current evidence of large or thrombotic, irreducible, with 
excessive redundant tissue, or frequent recurrences of 
hemorrhoids.  

Similarly, an August 2000 VA examination fails to support a 
compensable rating for hemorrhoids.  At that time, the 
veteran reported an 8-year history of hemorrhoids but denied 
hemorrhoid-related surgery, anal fissures, or anemia.  He 
complained of a scant to small volume of rectal bleeding 
following bowel movements occurring three to four times per 
week, and anorectal pain due to swollen hemorrhoids three to 
four times per week.  He denied the need for pads, overt 
fecal incontinence, or other symptoms.  Physical examination 
showed no perianal skin tags, anal fissures, or evidence of 
fecal leakage.  Digital rectal examination was nontender, 
with normal sphincter tone and no masses.  Proctoscopy showed 
Grade I internal hemorrhoids that were not thrombosed, 
prolapsed, irreducible, or actively bleeding.  The final 
diagnosis was internal hemorrhoids, Grade I.  Because the 
evidence does not show thrombolic, irreducible hemorrhoids or 
redundant tissue, the Board finds that a noncompensable 
evaluation is warranted for the entire time on appeal.

Erectile Dysfunction

When a veteran has been diagnosed as having a specific 
condition and the diagnosed condition is not listed in the 
Schedule for Rating Disabilities, the diagnosed condition 
will be evaluated by analogy to a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (2002).  The RO rated the 
veteran's erectile dysfunction by analogy to penile deformity 
with loss of erectile power under DC 7522 and the Board 
agrees.  

Under DC 7522, a 20 percent evaluation is warranted for a 
deformity of the penis with loss of erectile power.  That is 
to say, two distinct elements are required for a compensable 
rating: the veteran must have a penile deformity and the loss 
of erectile power.  While the clinical findings show reduced 
erectile power, there is no evidence of a penile deformity.  
Specifically, in the most recent VA examination report dated 
in June 2001, he complained of difficulty getting and 
maintaining an erection but a physical examination showed 
that the penis was within normal limits with reduced erectile 
power, testicles were present bilaterally and well descended, 
and the size, consistency, epididymia, and spermatic cord 
were all within normal limits.  The final diagnosis was 
erectile dysfunction with no change from the prior 
examination.  

The absence of a penile deformity is also supported by a 
September 2000 VA examination, which showed that the penis 
was noncircumcised, testes were descended bilaterally and of 
normal size and consistency.  The epididymis and spermatic 
cord were normal.  Based on the above, the Board concludes 
that impotency, without penis deformity, does not warrant a 
compensable evaluation.  Therefore, under the circumstances 
in this case, the evidence does not support the assignment of 
compensable rating for impotency under DC 7522.  

Essential Tremors

The Board notes that the RO rated the veteran's tremors by 
analogy under DC 8004 for paralysis agitans and assigned a 
noncompensable rating.  However, the Board will also consider 
DC 8512 for paralysis of the lower radicular group, which 
includes all intrinsic muscles of the hand, and some or all 
of the flexors of the wrist and fingers.  Under DC 8512, 
complete paralysis of the lower radicular group will be rated 
70 percent disabling for the major extremity and 60 percent 
for the minor extremity.  Severe incomplete paralysis of the 
lower radicular group will be rated as 50 percent disabling 
in the major upper extremity, and 40 percent in the minor 
extremity.  Moderate incomplete paralysis will be rated as 40 
percent disabling in the major upper extremity, and 30 
percent in the minor extremity.  A 20 percent rating will be 
assigned for mild incomplete paralysis of the major and minor 
extremity.  38 C.F.R. § 4.124a, DC 8512 (2002).  The notes 
under Diseases of the Peripheral Nerves relate that the term 
"incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.

In this case, the Board finds that a 20 percent rating for 
mild incomplete paralysis of the lower radicular group is 
warranted for tremors.  First, the August 2000 VA general 
medical examination report reflected "fine postural tremors 
of both hands and mild unsteadiness on finger-to-nose 
testing."  The final diagnosis was mild benign essential 
tremors.  Similarly, an October 2000 neurological examination 
report noted worsening intermittent tremors.  Physical 
examination revealed that the cranial nerves were intact but 
a "fairly prominent" tremor was noted compatible with "an 
essential tremor."  The final diagnosis was essential 
tremor.  The examiner noted that the condition was 
deteriorating but not disabling the veteran to the point of 
affecting his work.  An October 2000 history and physical 
noted a mild left hand intention tremor with finger-to-nose 
testing.  The diagnosis was essential tremor.  

The most recent VA examination report noted a history of 
constant tremors with occasional exacerbations and he was on 
regular medication with poor response.  Physical examination 
revealed that the cranial nerves were within normal limits.  
Motor function of the upper extremities were within normal 
limits, there was no muscle atrophy, sensation to light touch 
and pain was normal, and reflexes were within normal limits.  
The examiner noted "significant tremors of the hands."  The 
final diagnosis was essential tremors, with no change noted, 
and indicated that the veteran's activities should not be 
limited because of his medical conditions.

Given that tremors are shown of both hands, variously 
described as "fairly prominent" and "significant," the 
Board finds that a 20 percent disability rating is warranted 
for each hand under DC 8512.  However, no higher ratings are 
warranted at this time because the VA examiners noted that 
the veteran's activities, including his work, were not 
affected by the tremors.  Moreover, there was no evidence of 
actual paralysis, muscle atrophy, or other symptoms 
consistent with disuse.  Accordingly, the Board finds that 20 
percent ratings are warranted for both hands based on mild 
incomplete paralysis.  Parenthetically, the veteran is 
directed to the notes under the Diseases of the Peripheral 
Nerves, which indicate that the ratings for the peripheral 
nerves are for unilateral involvement but when granted for 
bilateral, application of the bilateral factor is applied.

With respect to both the claims, the Board has considered the 
veteran's written statements that his service-connected 
disabilities are worse than currently evaluated.  Although 
his statements are probative of symptomatology, they are not 
competent or credible evidence of a diagnosis, date of onset, 
or medical causation of a disability.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); Miller v. Derwinski, 2 Vet. 
App. 578, 580 (1992).  As noted, disability ratings are made 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity as determined by the 
clinical evidence of record.  The Board finds that the 
medical findings, which directly address the criteria under 
which the service-connected disabilities are evaluated, more 
probative than the subjective evidence of increased ratings.

The VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to 38 C.F.R. § 4.1, which requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran's working or 
seeking work.  

Moreover, 38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to be based upon lack 
of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon a person's ordinary activity.  This 
evaluation includes functional disability due to pain under 
the provisions of 38 C.F.R. § 4.40.  Special consideration is 
given to factors affecting function in joint disabilities 
under 38 C.F.R. § 4.45.  

These requirements for the consideration of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete or inaccurate report and to enable the VA 
to make a more precise evaluation of the level of disability 
and any changes in the condition.  The Board has considered 
these provisions, taking into consideration the objective 
findings as well as the subjective statements of the veteran, 
and finds that his service-connected disabilities are 
appropriate as now evaluated.  

Finally, in deciding the veteran's claims, the Board has 
considered the Veterans Claims Assistance Act of 2000 (VCAA), 
which, among other things, redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The law 
also eliminated the concept of well-groundedness and is 
applicable to all claims filed on or after the date of 
enactment or those filed before the date of enactment but not 
yet final as of that date.  See 38 U.S.C.A. § 5103A (West 
2002).  Additionally, in August 2001, VA issued regulations 
implementing the provisions of VCAA "to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits."  In this case, VA's duties have been fulfilled 
to the extent possible with regard to the issue decided in 
this decision.  

First, VA must now notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 38 C.F.R. § 3.159 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  By virtue 
of the information contained in the statement and 
supplemental statements of the case issued during the 
pendency of the appeal, the veteran and his representative 
were given notice of the information, medical evidence, or 
lay evidence necessary to substantiate the claims.  

Next, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West Supp. 2002).  To that end, it appears that all 
medical records identified by the veteran have been 
associated with the claims file.  Moreover, the veteran 
underwent a recent VA examination specifically to address the 
issues on appeal.  Further, in his substantive appeal, he 
reported that he had no more evidence to submit.  

In addition, the Board notes that the RO provided the veteran 
with a letter informing him of his due process rights under 
the VCAA in May 2001 and he was given information on the VCAA 
in the March 2002 statement of the case.  As such, the Board 
finds that the record as it stands is sufficient to decide 
the claim and no additional development is needed.  
Therefore, the Board finds that the mandates of the VCAA have 
been satisfied and a decision on the merits is not 
prejudicial to the veteran under Bernard v. Brown, 4 Vet. 
App. 384 (1993).


ORDER

The claim for entitlement to an initial compensable rating 
for hemorrhoids is denied.

The claim for entitlement to an initial compensable rating 
for erectile dysfunction is denied.

The claim for entitlement to a 20 percent disability rating, 
but no more, for essential tremors of the right hand is 
granted, subject to the law and regulations governing the 
payment of monetary benefits, including application of the 
bilateral factor.

The claim for entitlement to a 20 percent disability rating, 
but no more, for essential tremors of the left hand is 
granted, subject to the law and regulations governing the 
payment of monetary benefits, including application of the 
bilateral factor.


REMAND

With respect to the remaining issue listed on the title page, 
as indicated in the INTRODUCTION, the veteran filed a timely 
notice of disagreement to the November 2000 rating decision 
but the RO has not yet issued a statement of the case (SOC) 
with respect to the claim of a right shoulder disability.  
The Veterans Claims Court has directed that where a veteran 
has submitted a timely notice of disagreement with an adverse 
decision and the RO has not yet issued a SOC addressing the 
issue, the Board should remand the issue to the RO for 
issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238 
(1999).  Moreover, while the case is on remand status, the 
veteran is free to submit additional evidence and argument.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act and the 
implementing regulations are fully 
complied with and satisfied. 

2.  The RO should issue a statement of 
the case on the issue outlined above to 
the veteran and his representative. 

3.  The veteran is informed that the 
issue will be returned to the Board 
following the issuance of the statement 
of the case only if it is perfected by 
the filing of a timely and adequate 
substantive appeal.

If a timely substantive appeal is filed as to the issue, the 
case should be returned to the Board for further appellate 
consideration.  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
claim.  No action is required of the veteran until he is 
notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



